Title: To Thomas Jefferson from James Madison, 4 April 1800
From: Madison, James
To: Jefferson, Thomas



Dear Sir
April 4. 1800

Your favor by Mr. Trist was duly handed to me, since which I have recd. the report on imports under your cover, & yesterday your favor of the 25 Ult: accompanied with the pamphlet & Mr. Nicholas’s motion on the Electoral Bill, which appears to be so fair & pertinent, that a rejection of it in favor of any other modification proposed, must fix a new brand on the Authors. The spirit manifested in the Senate steadily, & in the other House occasionally, however mischievous in its immediate effects, cannot fail I think to aid the progress of reflection & change among the people. In this view our public malady may work its own cure, and ultimately rescue the republican principle from the imputation brought on it by the degeneracy of the public Councils. Such a demonstration of the rectitude & efficacy of popular sentiment, will be the more precious, as the late defection of France has left America the only Theatre on which true liberty can have a  fair trial. We are all extremely anxious here to learn the event of the Election in N.Y. on which so much depends. I have nothing to add to what I have already said on the prospect with us. I have no reason whatever to doubt all the success that was expected. If it should fall in your way, you will oblige me by inquiring whether there be known in Philada. any composition for encrusting Brick that will effectually stand the weather; and particularly what is thought of common plaister thickly painted with white lead and overspread with sand. I wish to give some such dressing to the columns of my Portico, & to lessen as much as possible the risk of the experiment.
Affectionately yrs

Js. Madison Jr

